United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Valrico, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dean Albrecht, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1844
Issued: June 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2009 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ merit decisions dated March 13 and June 25, 2009. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 45-year-old rural carrier, stopped work on August 31, 2006 due to a plantar
fasciitis condition in her right foot, which caused pain in her right foot and right ankle. This
claim was assigned case file number xxxxxx919. Appellant stopped work from November 20,

2006 to January 16, 2007 due to a nonwork-related abdominal condition. On January 17, 2007
she returned to a light-duty clerical position.1
In January 2007, the employing establishment asked appellant’s treating physician,
Dr. Steven Baker, a podiatrist, to conduct an examination of appellant and complete a
Form CA-17 fitness-for-duty form, indicating whether she still had work restrictions stemming
from her accepted right foot condition. The employing establishment asked on the form whether
appellant was able to drive and the length of time required for a foot injury to heal. Dr. Baker
examined appellant and completed the form on January 22, 2007. He stated on the form that a
foot injury like the one appellant sustained could take months to heal and checked a box
indicating that appellant was not able to perform her regular duties.
Appellant’s supervisor, Tammy Brock, telephoned Dr. Baker on January 24, 2007 because
she was unable to understand the work restrictions Dr. Baker had outlined in the January 22, 2007
Form CA-17. Dr. Baker responded by faxing a copy of the amended Form CA-17, dated
January 27, 2007, which contained his handwritten annotation stating, “OK to resume all duties.”
He also checked a box indicating that appellant was able to resume work on January 24, 2007.
Based on this amended Form CA-17, the employing establishment deemed appellant capable of
working her regular route as a driver on January 25, 2007. Appellant returned to full duty on
January 25, 2007. When she returned to the post office after completing her route that day, she
told Ms. Brock that both of her feet were hurting, but did not report that an injury had occurred.
Appellant filed two Form CA-1 traumatic injury claims on March 2, 2007 under case file
number xxxxxx438. She filed a claim for benefits for an injury to her right foot, and another
claim for benefits based on an emotional condition. Appellant alleged that she became depressed
and stressed on January 25, 2007 because the employing establishment refused to allow her to
adhere to medical restrictions stemming from her previous right foot claim. She stated that when
she went out on her route that day she reinjured her right foot. Appellant also felt a sharp pain in
her abdomen while lifting a tray of mail in the truck. She alleged that her supervisor forced her
to violate her treating physician’s medical restrictions by placing her on this route, which
resulted in her experiencing a great deal of anxiety and depression. The employing
establishment controverted the claim, contending that appellant’s treating physician had cleared
her to return to full duty on January 24, 2007 and that appellant did not indicate to Ms. Brock
that she had sustained an injury or reinjury when she returned to the postal worksite on
January 25, 2007.
In a statement dated March 2, 2007, received by the Office on March 7, 2007, appellant
alleged that she told Ms. Brock after she completed her shift on January 25, 2007 that she had
reinjured her right foot and was in a great deal of pain; however, Ms. Brook said nothing and
returned to her office.

1

From January 17 through 24, 2007 appellant performed the duties of modified clerk. These duties included:
answering the telephone, making passport appointments, sorting through undeliverable bulk business mail, writing
up second notices and return to sender accountable mail. Appellant returned to work full duty and stopped work on
January 25, 2007 and has not returned.

2

In a March 2, 2007 statement, Ms. Brock stated:
“[Appellant] brought in a CA-17 on January 24, 2007 from her foot doctor. I
could not read what the doctor had written. I called the doctor’s office and the
nurse told me she was released to full duty. I faxed them the same day and asked
them to verify what had been written on the CA-17 and put a return to work date
in box 12. They faxed back that [appellant] was cleared to full duty and could
return to work on January 24, 2007. We scheduled her to run route 4 on
January 25, 2007. [Appellant] did not have any medical restrictions. When she
returned from the route I asked her how her day went. [Appellant] told me her
feet, not foot, were hurting. I went back to my office. At no time did [appellant]
tell me she had reinjured her foot or that she had injured her abdomen. I did not
find out about the abdomen injury until I did an investigative interview about the
failure to report an accident on February 14, 2007. [Appellant] came into the post
office on February 21, 2007 to accept or decline a limited-duty offer for her
abdomen. She declined it, saying we were violating her medical restrictions.
Dennis Brooks called her back to the post office to determine what medical
restrictions we were violating. At that time, [appellant] told us that all of this was
making her depressed. She was cleared to full duty twice before and on her first
day back, claims to have reinjured herself. [Appellant] was cleared to full duty on
October 4, 2006 and reinjured herself on January 4, 2007. She was cleared again
to full duty on January 24, 2007 and reinjured herself on January 25, 2007.
“[Appellant] chose to decline the limited-duty offer [on February 17, 2007]
because she did not want to do custodial assistance. She did not reveal how her
restrictions were violated with the limited-duty offer and in accordance with the
CA-17 we did not violate her medical restrictions.”
In a March 5, 2007 statement, received by the Office on March 7, 2007, appellant alleged
that she was summoned to a meeting with Ms. Brock, Ms. Brock’s supervisor, and another
supervisor on January 25, 2007. She related that these three management officials told her she
was returning to full duty that day; she asserted that she agreed to work full duty as a driver that
day only under duress.
In a report dated February 26, 2007, received by the Office on March 23, 2007, Dr. Walter
Afield, Board-certified in psychiatry and neurology, related that appellant had experienced a great
deal of stress at work. He advised that she injured her right foot while delivering mail on a rainy
day, when her right foot slipped under her vehicle, spraining her right arch of the right foot. This
incident made very difficult and painful for her to walk. Dr. Afield noted that appellant sought
treatment from her podiatrist, Dr. Baker, who put her on limited duty. He stated:
“[Appellant] states that she was working, on limited duty; however, her supervisor
made her report to work and to full duty after having called up Dr. Baker and
having [him] change the order, according to the patient. Just prior to returning to
full duty, [she] had surgery on some fibroid tumors and she returned to work not
fully healed and was lifting a tray and she felt a pull and she began, according to the
patient, to hemorrhage. [Appellant] went home and then the hemorrhaging

3

increased. She went to the emergency room in Brandon Regional Hospital. A
doctor there continued [appellant] on limited duty.
“At this point, [appellant’s] story gets rather difficult to follow. Between
February 7th and February 18th, she was either on light duty or limited duty off and
on. Evidently, there was some disagreement with the supervisors as to what her
status was. On February 16th [appellant] was definitely placed on limited duty, was
not allowed to drive more than two hours and not to lift more than five pounds. It
appears, according to the patient, that the only job that the patient was given in
order to work was to clean out garbage cans, which, of course, she refused to do.
[Appellant] was accused of forging the CA-17 [and] was called for [an]
investigative interview for that. She feels she has been singled out beyond other
employees for discipline. [Appellant] was chastised for bringing her pocketbook
into the workplace, when other people have their pocketbooks in the workplace.
She was chastised for her cell phone ringing once when other people have their cell
phone in the area. The patient is rather upset about the whole situation. She feels
she is being railroaded into quitting or being fired.
“The patient is depressed. She is highly stressed. The stress is the cause of her
depression. She is concerned about the future at work, her ability to support her
son. The patient’s current stress has brought back the grieving process she went
through with her mother and this is basically a post-traumatic recall.”
Dr. Afield diagnosed acute stress reaction with depression and post-traumatic stress
disorder. He stated that she was doing fine at work until she injured her foot, which caused her to
be placed on limited duty; at that point, she was told to work beyond her limitations, which
aggravated her foot injury and further restricted her ability to work. Dr. Afield stated that appellant
believed her supervisors began to put more pressure on her to work, which increased her stress and
brought on depression; this also made appellant recall the grief she suffered when her mother died.
He opined that appellant’s acute stress was directly caused by the workplace.
In a statement dated April 2, 2007, Larry Osalkowski, the employing establishment’s
injury compensation specialist, rebutted the allegations made in Dr. Afield’s February 26, 2007
report. He stated that its records reflected that on February 7, 2007 appellant went to the foot
doctor after being cleared to return to full duty on January 24, 2007. On February 8, 2007 the
employing establishment composed a limited-duty offer for her foot restrictions; it stated,
however, that appellant never signed the offer because she was not cleared by her personal
doctor for her nonjob-related illness. On February 12, 2007 appellant called the injury
compensation office and claimed she reinjured her foot on January 25, 2007. On February 14,
2007 the employing establishment conducted an investigative interview with appellant regarding
her failure to report an accident; during this interview appellant claimed that she also hurt her
abdomen on January 25, 2007. On February 21, 2007 appellant initially accepted the limitedduty offer; however, she rejected it 10 minutes later, stating that she felt depressed.

4

With regard to the allegations listed in Dr. Afield’s report:
(1) The employing establishment stated that management at appellant’s post
office had no knowledge that appellant believed she was being singled out for
bringing her pocketbook into the workplace and for her cell phone ringing once,
while other people have their cell phones in the area;
(2) The employing establishment denied appellant’s allegation that the only job
she was given in order to work on light duty was to clean out garbage cans. It
stated that the February 21, 2007 limited-duty offer on entailed duties consisted of
casing and delivering mail, delivering express packages or helping other routes
that need assistance, in addition to custodial duties such as picking up garbage
cans, cleaning restrooms and the break room. It stated that appellant initially
accepted the modified job offer on February 21, 2007, but 10 minutes later
refused the job offer, then stated she was feeling depressed;
(3) The employing establishment denied appellant’s allegation that she was
accused of forging the Form CA-17, which led to an investigative interview. It
asserted that the investigative interview was conducted on February 14, 2007 for
failure to report an accident;
(4) The employing establishment denied appellant’s allegation that it was trying
to harass appellant into quitting or being fired. It noted that management had
continually provided her with limited-duty assignments and always tried to
accommodate her restrictions, regardless of whether they were work related. It
asserted that it adhered to appellant’s medical restrictions, as stated on the Form
CA-17, which were addressed in the limited-duty job offer. The employing
establishment asserted that appellant was returned to full duty only when it was
warranted by the medical documentation;
(5) Management denied that appellant’s supervisors put pressure on her to work.
By decision dated April 17, 2007, the Office denied compensation for a claim based on
an emotional condition. Appellant withdrew the claim based on her right foot.
Appellant’s representative requested reconsideration of the April 17, 2007 decision. He
contended that the Office committed reversible error in its April 17, 2007 decision by failing to
find that the employing establishment made improper telephone contact with appellant’s treating
physician’s assistant on January 24, 2007.2

2

The Board has required exclusion of medical reports if obtained through telephone contact or submitted as a
result of such contact; see Federal (FECA) Procedural Manual, Part 2 -- Claims, Developing and Evaluating
Medical Evidence, Chapter 2.810.13(a)(3) (April 1995).

5

In a January 22, 2007 treatment note, received by the Office on June 4, 2007, Dr. Baker
stated:
“[Appellant] presents today and states she is doing really well. She states her
orthotics are beginning to help, and she is feeling better. We discussed
[appellant’s] work and driving, and I think she can drive at this point in time. She
may still have some mild heel soreness, but she may begin driving and walking
normally with shoes working full time. [Appellant] will do that, forms were filled
out for her work, and I will see her back here in one month for evaluation.”
(Emphasis added.)
By decision dated December 7, 2007, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
By letter received January 31, 2008, appellant’s representative requested reconsideration.
By decision dated June 5, 2008, the Office accepted that appellant had established a factor
of employment; i.e., administrative error committed by her supervisor in calling Dr. Baker’s office
to clarify the work restrictions outlined in Dr. Baker’s Form CA-17. However, it denied the claim
because appellant did not meet her burden to submit medical evidence sufficient to establish a
causal relationship between appellant’s emotional condition and her accepted employment
factor.
By letter dated July 15, 2008, appellant’s attorney requested reconsideration.
By decision dated October 21, 2008, the Office denied modification of the prior decision
dated June 5, 2008.3
Appellant submitted a report dated July 8, 2008 from Dr. Afield, which was received by the
Office on July 21, 2008. He reiterated that he diagnosed appellant with acute test stress reaction
with depression and a post-traumatic stress disorder after examining her on February 26, 2007.
Dr. Afield stated that it was obvious that her condition was caused by the workplace. He opined
that she considered Ms. Brock’s telephoning Dr. Baker’s office a violation of her right to privacy.
Dr. Afield related that appellant believed Ms. Brock forced the doctor to change his
recommendation regarding her ability to perform her work duties, which made her very suspicious
of the workplace and caused her great stress. He also stated that there were many other workrelated incidents which caused appellant stress but were not accepted by the Office. Dr. Afield
stated that appellant considered Ms. Brock’s telephone call to Dr. Baker as a breach of trust with

3

Subsequent to the October 21, 2008 decision, the Board issued an Order on December 23, 2008 to reconstruct
the record. The Board instructed the Office to combine cases xxxxxx438, xxxxxx694 and xxxxxx919; to obtain
appellant’s position description for her date-of-injury job and a copy of the job offer for the light-duty work you
performed during the period January 17 to 24, 2007; to obtain contemporaneous medical report containing a
description of your work restrictions stemming from your previous right foot injury; and to prepare a statement of
accepted facts and to reissue a decision to protect appellant’s appeal rights. Docket No. 08-859 (issued
December 23, 2008).

6

the workplace, which caused her emotional situation to deteriorate and was “the sole major cause
of her emotional situation.”
By decision dated October 21, 2008, the Office denied appellant’s request to modify the
June 25, 2008 decision.
In a February 6, 2009 report, Dr. Baker stated that appellant complained of right foot pain
during her most recent examination on February 2, 2009. He advised that she was unable to work,
or do any walking and standing for prolonged periods. With regard to his recommendations
regarding appellant’s ability to work in January 2007, when he completed the two Forms CA-17,
Dr. Baker stated:
“There seems to be some confusion regarding the period following
January 25, 2007. I had marked that the patient was not able to perform her regular
work schedule at that time (question 13), but inadvertently failed to complete the
remainder of the form. The record should show that she was not able to work at
that time and I apologize for the confusion.”
By decision dated March 13, 2009, the Office denied the request to modify the June 25,
2008 decision. It found that there was no evidence of abusive intent on the part of management
when Ms. Brock called Dr. Baker’s office in January 2007. The Office stated that the evidence of
record, including appellant’s own statement, indicated that Ms. Brock spoke to a secretary at the
doctor’s office, not Dr. Baker, pursuant to her need to clarify his intentions on the Form CA-17.
On May 11, 2009 appellant requested reconsideration.
By decision dated June 25, 2009, the Office denied modification.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition, and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.4 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.5
The first issue to be addressed is whether appellant has established factors of employment
that contributed to her alleged emotional condition or disability. Where the disability results
from an emotional reaction to regular or specially assigned work duties or a requirement imposed
by the employment, the disability comes within the coverage of the Act.6 On the other hand,
4

See Debbie J. Hobbs, 43 ECAB 135 (1991).

5

See Ruth C. Borden, 43 ECAB 146 (1991).

6

Lillian Cutler, 28 ECAB 125 (1976).

7

disability is not covered where it results from an employee’s fear of a reduction-in-force,
frustration from not being permitted to work in a particular environment or to hold a particular
position, or to secure a promotion. Disabling conditions resulting from an employee’s feeling of
job insecurity or the desire for a different job do not constitute a personal injury sustained while
in the performance of duty within the meaning of the Act.7
ANALYSIS
In the instant case, the Office accepted one incident as compensable; i.e., Ms. Brock’s
January 24, 2007 telephone call to Dr. Baker’s office, in which she spoke to his secretary and
asked her to have Dr. Baker resubmit the Form CA-17 and clarify appellant’s work restrictions
and ability to work. The Board finds that, given the circumstances described by appellant and
accepted as factual by the Office, the January 24, 2007 incident constitutes a compensable factor
of employment.8
Appellant’s burden of proof is not simply discharged by the fact that she has established an
employment factor which may give rise to a compensable disability under the Act. To establish
her occupational disease claim for an emotional condition, appellant must also submit rationalized
medical evidence establishing that she has an emotional or psychiatric disorder and that such
disorder is causally related to the accepted compensable employment factor.9 The only medical
report in the record which refers to this incident is the July 8, 2008 report from Dr. Afield, which
did not contain a rationalized medical opinion, based on a proper factual and medical
background, explaining his opinion on causal relationship or otherwise relating his diagnosis to
the factor found compensable in this case. The weight of medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested
and the medical rationale expressed in support of stated conclusions.10
Dr. Afield stated that appellant “suspected” that Ms. Brock forced Dr. Baker to change
his recommendation regarding her ability to perform her usual job as a carrier and drive a truck,
which she considered a violation of privacy and trust. He summarily opined that this was the
“sole major cause” of her emotional condition. Appellant, however, provided no support for her
assertion that Dr. Baker changed his opinion due to management pressure; as appellant herself
noted in her written statement, Ms. Brooks spoke with Dr. Baker’s secretary and did not make
direct contact with Dr. Baker. Appellant has submitted no evidence indicating that management
acted in a coercive manner in calling Dr. Baker’s secretary for clarification of his opinion.
Therefore the probative value of Dr. Afield’s opinion is diminished in that he does not
demonstrate a complete or accurate factual background. His report does not provide a
sufficiently rationalized opinion explaining or relating the January 24, 2007 incident in which
appellant’s supervisor telephoned her doctor’s office as a causative factor to her diagnosed
7

Id.

8

Mary J. Summers, 55 ECAB 730 (2004).

9

See William P. George, 43 ECAB 1159, 1168 (1992).

10

See Anna C. Leanza, 48 ECAB 115 (1996).

8

emotional condition. For these reasons, the Board finds Dr. Afield’s reports of insufficient
probative weight to establish that appellant sustained an emotional condition causally related to
her compensable work factor.
The Board finds that appellant’s additional allegations do not provide a sufficient basis to
establish a compensable work factor. Appellant has failed to submit sufficient evidence to
establish her allegations that her supervisor engaged in a pattern of harassment, intimidation or
discrimination. Appellant alleged that Mrs. Brock and other management personnel harassed
her, pressured her to work, tried to fire her and get her to quit, but did not provide sufficient
evidence or a description of specific incidents she believes constituted harassment or
discrimination manner.11
Mere perceptions of harassment or discrimination are not
compensable; a claimant must establish a basis in fact for the claim by supporting her allegations
with probative and reliable evidence.12 Appellant has not submitted evidence sufficient to
establish that management engaged in a pattern of harassment toward appellant, created a hostile
workplace environment, or endeavored to get rid of her.
Mr. Osalkowski denied appellant’s allegations that she was unfairly singled out or treated
in a discriminatory manner by chastising her about bringing her pocketbook and cell phone into
the workplace, privileges which management afforded her coworkers. Ms. Brock and
Mr. Osalkowski stated that they invariably attempted to find work for appellant and assist her in
finding tasks appropriate to her needs. Disciplinary matters consisting of counseling sessions,
discussions or letters of warning for conduct pertain to actions taken in an administrative
capacity and are not compensable as factors of employment.13 Ms. Brock noted that she
conducted an investigative interview with appellant regarding her failure to report an accident on
February 14, 2007. However, she indicated that she always maintained a professional relationship
with appellant. With regard to appellant’s allegation that she was harassed because of her lightduty status, she failed to provide a description of specific incidents or sufficient supporting
evidence to substantiate this allegation.14 She alleged that her supervisors made statements and
engaged in actions which she believed constituted harassment and discrimination, but she
provided no corroborating evidence, such as witness statements, to establish that the statements
actually were made or that the actions actually occurred.15 Management denied that it ever tried
to intimidate or harass appellant into leaving the employing establishment, or that it ever threatened
appellant she would be fired. The Board finds the evidence of record is insufficient to substantiate
appellant’s allegations that Ms. Brock or other management personnel treated her in a derogatory,
demeaning and unprofessional manner or discriminated against her for any reason.

11

See Joel Parker, Sr., 43 ECAB 220 (1991) (the Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
12

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

13

Barbara E. Hamm, 45 ECAB 843 (1994); Barbara J. Nicholson, 45 ECAB 803 (1994).

14

See Joel Parker, Sr., supra note 11.

15

See William P. George, 43 ECAB 1159, 1167 (1992).

9

The Office reviewed all of appellant’s allegations of harassment, abuse and mistreatment,
and found that they were not substantiated or corroborated. To that end, the Board finds that the
Office properly found that the episodes of harassment cited by appellant did not factually occur
as alleged by appellant, as she failed to provide any corroborating evidence for her allegations.
As such, appellant’s allegations constitute mere perceptions or generally stated assertions of
dissatisfaction with a certain superior at work which do not support her claim for an emotional
disability.16 For this reason, the Office properly determined that these incidents were not
factually established.
The Board finds that the record does not establish that the administrative and personnel
actions taken by management in this case were in error and are, therefore, not considered factors
of employment. An employee’s emotional reaction to an administrative or personnel matter is
not covered under the Act, unless there is evidence that the employing establishment acted
unreasonably.17 In the instant case, appellant has presented insufficient evidence that the
employing establishment acted unreasonably or committed error with regard to the incidents of
alleged unreasonable actions involving personnel matters on the part of the employing
establishment.
With regard to appellant’s allegation that she experienced stress because the employing
establishment did not make reasonable accommodations for her right foot condition on
January 25, 2007, when management assigned her to drive her regular route, the Board has held
that being required to work beyond one’s physical limitations could constitute a compensable
employment factor if such activity was substantiated by the record.18 Dr. Baker checked a box
on his original January 22, 2007 Form CA-17 indicating that appellant was not able to return to
her regular work and recollected in his February 6, 2009 report that he considered appellant
unable to perform her regular job as of January 2007. In his amended Form CA-17, however,
dated January 27, 2007, Dr. Baker released appellant to full duty. In addition, he explicitly
stated in his contemporaneous January 22, 2007 treatment note that he discussed with appellant
her ability to work and drive and concluded that she could drive full time at that point; the note also
states that he filled out forms consistent with this opinion. The evidence of record, therefore,
while somewhat contradictory and confusing, appears to support management’s assertion that
appellant was returned to full duty only when it was warranted by the medical documentation.
Appellant further alleged that the employing establishment’s February 17, 2007 limited-duty
offer was insulting and humiliating because it required her to primarily perform custodial duties.
The position description, however, indicates that custodial duties constituted only a portion of
the light-duty assignment. The employing establishment stated that appellant performed this
light-duty job for 10 minutes, then left work, stating that she was depressed. The Board has held
that an employee’s dissatisfaction with holding a position in which she feels underutilized,

16

See Debbie J. Hobbs, supra note 4.

17

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

18

Diane C. Bernard, 45 ECAB 223, 227 (1993).

10

performing duties for which she feels overqualified or holding a position which she feels to be
unchallenging or uninteresting is not compensable under the Act.19
Regarding appellant’s allegation that she developed stress due to the uncertainty of her
job duties and her insecurity about maintaining her position, the Board has previously held that a
claimant’s job insecurity is not a compensable factor of employment under the Act.20
Accordingly, she has presented no evidence that the employing establishment acted unreasonably
or committed error with regard to these incidents of administrative managerial functions. A
reaction to such factors did not constitute an injury arising within the performance of duty; such
personnel matters were not compensable factors of employment in the absence of agency error or
abuse.
The Board has held that investigations, which are an administrative function of the
employing establishment, that do not involve an employee’s regularly or specially assigned
employment duties are not considered to be employment factors.21 However, the Board has also
found that an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment. In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.22 A review of the evidence
indicates that appellant has not shown that the employing establishment’s actions in connection
with its investigation of her were unreasonable. Thus, appellant has not established a
compensable employment factor under the Act in this respect.23
Accordingly, a reaction to such factors did not constitute an injury arising within the
performance of duty. The Office properly concluded that in the absence of agency error or abuse
such personnel matters were not compensable factors of employment.
The Board will affirm the March 13 and June 25, 2009 Office decisions.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

19

See Purvis Nettles, 44 ECAB 623, 628 (1993).

20

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

21

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

22

See Richard J. Dube, 42 ECAB 916, 920 (1991).

23

The Board notes that appellant has submitted no supporting evidence to support her allegation that management
accused her of forging her Form CA-17 at this investigative interview.

11

ORDER
IT IS HEREBY ORDERED THAT the June 25 and March 13, 2009 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: June 17, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

